Citation Nr: 1417318	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for congestive heart failure.

3.  Entitlement to service connection for a disability manifested by an irregular heartbeat.

4.  Entitlement to service connection for an eye disorder as residuals of an insect bite (eye disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to May 1982; he also served in the Army Reserves and the Oklahoma National Guard from 1989 to 2005, which include periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  A period of ACDUTRA from March 13, 2003 to March 29, 2003 is confirmed by the Veteran's service personnel records.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Veteran testified at a videoconference hearing before the undersigned in June 2012, and a transcript of the hearing is of record.

In October 2012, the Board denied the Veteran's claim for entitlement to service connection for hearing loss and remanded the remaining issues for further development.  These issues are again before the Board for further appellate review.






FINDINGS OF FACT

1.  The Veteran's sleep apnea did not originate in, and was not aggravated during any service, including during any period of ACDUTRA or INACDUTRA, and is not otherwise etiologically related to any period of service.

2.  The Veteran does not have congestive heart failure.
 
3.  A disability manifested by an irregular heartbeat or tachycardia did not originate in, and was not aggravated during any service, including during any period of ACDUTRA or INACDUTRA, and is not otherwise etiologically related to any period of service.

4.  The Veteran does not have a current eye disorder.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Congestive heart failure was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  An irregular heartbeat, or tachycardia, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  An eye disorder, as a result of injury, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in July 2007, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that this notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service VA and private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the individual who chairs a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the testimony provided by the Veteran through questions provided by his representative and the undersigned made it clear that the Veteran was aware of what was necessary to substantiate his service connection claims.  Therefore, while the undersigned may not have explicitly explained the evidence necessary to establish the claim for service connection, there was no prejudice to the Veteran, as it was clear through the nature of the testimony that he was aware of what was needed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, the undersigned inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in October 2012 in order to request the Veteran to provide any outstanding evidence to support his claims, and for the RO/AMC to inform the Veteran of their efforts and the extent to which they were successful in obtaining the records.  In addition, the RO/AMC was to verify the Veteran's periods of ACDUTRA and INACDUTRA, and to set out these periods of service in list form, to the extent possible, to be provided to the VA examiners, and records from the Veteran's service in the Oklahoma National Guard were to be obtained.  Finally, the Veteran was to be provided with VA examinations to determine whether the Veteran had an eye disorder or congestive heart failure that was related to service.  

The Veteran was sent a letter in October 2012, asking him to inform the VA of any outstanding records pertinent to his claim, and to complete a release form for the VA to obtain these records or for the Veteran to supply these records himself.  The Veteran submitted a letter dated April 1, 2013, along with service records.  However, he did identify any other records relevant to his claims.

The Veteran's Reserve and National Guard records were obtained and associated with the record.  The Board notes that a list of the Veteran's ACDUTRA and INACDUTRA service dates was not completed; however, this was not a requirement and therefore the absence of this information is not considered non-compliance with the Board's directives.  

The Veteran was provided with VA examinations in November 2012.  The Board finds that these examinations are adequate.  While the examiners were not provided with lists of his periods of ACDUTRA and INACDUTRA, the absence of this information does not diminish the probative value of these examinations.  With regard to the issues of entitlement to service connection for congestive heart failure and an eye disorder, the VA examiner found, after reviewing the evidence, taking a history from the Veteran, and conducting an examination, that the evidence failed to show current disorders.  In terms of the Veteran's claims for entitlement to service connection for an irregular heartbeat and sleep apnea, service treatment records do not reflect that the Veteran was treated for or complained of sleep problems or a heart condition.  Therefore, the periods of duty are irrelevant with regard to those issues, and as such, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In addition, as these examinations were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination, the Board considers them adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013); 38 C.F.R. § 3.6 (2013).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Reserves includes the National Guard. 38 U.S.C.A. § 101(26), (27).

The presumption of soundness as well as the presumption of aggravation of a pre-existing condition do not apply to periods of ACDUTRA or INACDUTRA.  Additionally, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  See also Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).
 
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (19 90).

Service connection - congestive heart failure, irregular heart beat

The Board notes that the Veteran has not contended that his claimed heart disorders are related to his period of active duty from March 1978 to May 1982.  Rather, the Veteran contends that he has congestive heart failure was diagnosed while on regular orders in 2001 while in the Reserves on an annual examination provided between periods of service.  See Hearing transcript, pages 6-7.  In addition, he has asserted that, while in the National Guard, he was diagnosed with tachycardia.  He alleged that this led to his congestive heart failure, requiring that a defibrillator be placed in January 2006.  He alleges that his congestive heart failure began with an irregular heartbeat.  See July 2010 VA Form 9.

Service treatment records do not reflect any treatment for or diagnosis of a heart disorder.  His June 2005 Report of Medical History reflects the Veteran's report that he had been diagnosed with a fast abnormal heart beat.  It was noted that the Veteran had previous tachycardia, which was not treated.  The examiner did not make any notations of an irregular heartbeat on examination, and did not make any follow-up recommendations.

There are no post-service medical records in the record of evidence reflecting treatment for a heart disorder.

The Veteran was afforded a VA examination in November 2012.  The Veteran reported that he had an episode of syncope in 2005 and required an automated implantable cardioverter-defibrillator (AICD) placement at that time.  At the time of the examination, the Veteran's heart rate was normal with a regular rhythm.  Heart sounds were normal.  The examiner reviewed the record and found that the Veteran had not been diagnosed with congestive heart failure.  The examiner acknowledged that the Veteran currently had a heart arrhythmia that required AICD placement in 2005.  The examiner found that there was no evidence that the Veteran had signs or symptoms of this condition while he was on active duty, to include the time period in June and July 2005.  Therefore, the examiner opined that it was less likely than not that the Veteran had a current heart disorder that was incurred in or caused by service.  

The Board finds that the medical evidence of record does not support  a grant of entitlement to service connection for a cardiac disorder.  As the Veteran's claims relate to his period of service in the Reserves, the evidence would need to show that that his claimed heart disorders were diagnosed or incurred while on ACDUTRA or INACDUTRA.  However, the evidence of record does not show that such is the case.    

The Veteran's contentions with regard to the onset of his tachycardia have been unclear, and he has not submitted any private medical records to show when he was diagnosed with the disorder.  In addition, service treatment records do not reflect any treatment for or a diagnosis of a heart disorder.  The VA examiner who reviewed the record acknowledged that the Veteran had an AICD placement; however, service treatment records were reviewed and no signs or symptoms of tachycardia were found.  The examiner determined that it was less likely as not that the Veteran's tachycardia was related to or incurred in service.  

With regard to the Veteran's claim for entitlement to service connection for congestive heart failure, there are no medical records in the record of evidence that reflect a diagnosis of congestive heart failure.  The VA examiner who provided the November 2012 VA examination found that the Veteran had not been diagnosed with congestive heart failure.  

The November 2012 VA examiner based his assessment on a review of the record, and examination and interview with the Veteran.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that 'a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.'); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ('The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.').  As the opinions provided in November 2012 included an analysis of the record and a thorough examination of the Veteran, they are considered probative, competent medical evidence weighing heavily against the Veteran's claims.
 
The Board has considered the Veteran's contentions that his heart disorders are related to service, and that his claimed congestive heart failure was a result of an irregular heartbeat.  The Veteran is competent to report on his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, supra at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness).  However, there is no evidence in the record that the Veteran has the requisite medical expertise to render an opinion as to the etiology of a cardiac disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Therefore, his statements regarding the relationship between any cardiac disorders and service, or that he has congestive heart failure that is a result of an irregular heartbeat, are of little probative value as he is not competent to opine on such complex medical questions.

As there is no competent evidence that the Veteran's tachycardia began during or was incurred in a period of ACDUTRA or INACDUTRA, service connection is denied.  In addition, as the evidence of record fails to show a diagnosis of congestive heart failure, there is no basis upon which to grant entitlement to service connection.

As such, while the Board has considered the benefit of the doubt doctrine, it is not for application in this case.  38 U.S.C.A. § 5107.  Accordingly, the Veteran's claims for entitlement to service connection for an irregular heartbeat and congestive heart failure are denied.

Eye disorder

The Veteran contends that he was stung by an insect very near the retina while stationed in Belize.  He indicated that he was evacuated to Belize City and was treated by a private physician.  The Veteran indicated that he was informed that he would experience eye problems in the future, and that there was some scarring on the eyeball itself.  He asserted that he has experienced watering, drainage, irritation, and itching in the eye, and that he had sought treatment through a private physician.  See July 2010 Form 9.

The Veteran has further contended that he was bitten on the eye in 2003 during a two week annual summer training in Belize, while in the Reserve service.  See Hearing transcript, pages 4-5.

The Veteran's service treatment records reflect that he was treated on March 18, 2003, while stationed in Belize, for eye pain and irritation after an insect hit his eye two days prior.  On March 21, the Veteran was seen again for reports of more matting of the lashes, and a subjective feeling of scratching in the right eye.  The diagnosis/assessment was corneal abrasion.  He was provided with ointment and his eye was patched, and he was instructed to return to the clinic twice per day.  On March 22, he reported that he was unable to sleep due to eye pain.  On March 23, he was assessed with a healing corneal abrasion.  Given the Veteran's ongoing reports that that his eye was still irritated, he was seen by a private physician at Belize Medical Associates.  There was no corneal abrasion on examination, and the Veteran was diagnosed with chronic conjunctivitis.  On March 24, it was noted in his service treatment records that he had followed up with Belize Medical Associates, and that he was treated for scleritis and ingrown hairs at the lid of the right eye.  Service treatment records reflect that the next day, the Veteran reported that he no longer had eye pain.  That day, it was noted that the Veteran had an eye problem that had resolved.  His June 2005 Report of Medical History reflects his report that he had eye problems; it was noted that he wore glasses for distance vision.  No other eye problems were noted.

There are no post-service medical records in the record of evidence that reflect eye treatment or a diagnosis of an eye disorder. 

The Veteran was afforded a VA examination in November 2012.  The examiner noted that the Veteran had not been diagnosed with an eye condition, other than congenital or developmental errors of refraction.  The Veteran reported that he was bitten by an insect in the right eye in 2003, and that it affected his retina.  He was treated with eye drops and oral medications.  He felt that it did not heal properly and was told that he would have future problems with his eye as a result.  He reported that his eye would get watery when he concentrated on the computer, and that his vision in both eyes was "not good."  He wore prescription glasses and was not on any medications.  Upon examination, the Veteran's corrected near and distance vision in both eyes was better than 20/40.  The examiner did not find that the Veteran had conjunctivitis or a corneal or retinal condition.  The examiner concluded that the Veteran currently had no chronic eye disorders, and that there was no objective evidence upon examination or in the records of any long term problems resulting from the insect bite to the right eye in 2003.  The examiner found that the Veteran's complaints of occasional watery eyes did not constitute a diagnosis of an eye problem, but were rather a normal function of the eye.  The examiner also found that the Veteran's reports of blurry vision were unfounded, objectively.  The examiner noted that the lack of an opinion was a result of a lack of any chronic eye conditions, and not a limitation of knowledge in the medical community at large, or of the examiner.

Based on the evidence of record, the Board finds that service connection is not warranted for an eye disorder.  Service treatment records reflect that, during a period of ACDUTRA in March 2003, the Veteran was treated for what was thought to be a corneal abrasion to his right eye after an insect hit his eye.  However, while it is clear that the Veteran had an injury to his eye during this period, the evidence fails to show that he has a current right eye disorder.  

The VA examiner reviewed the record and examined the Veteran, and concluded that he does not have a current right eye disorder.  He acknowledged the Veteran's contentions that his eyes water, but found that this was a normal function of the eye.  In addition, to the extent that the Veteran's service treatment records reflect conjunctivitis and corneal abrasion, the examiner found that the Veteran did not have these disorders, and in fact that the Veteran had no chronic right eye disorders on examination.  The examiner noted that the Veteran has endorsed that his vision is blurry, but that this is was unfounded.  Indeed, while the Veteran wears prescription eyeglasses, the Veteran's vision was corrected to better than 20/40, on examination.

The Veteran has contended that his eyes would get "watery."  The Veteran is competent to report symptoms related to his eyes.  See Layno.  However,  as he lacks the requisite medical expertise to opine on diagnosis or etiology, his statements in this regard are not considered of probative value toward this issue.  

The medical evidence does not support a contention that the Veteran has a current eye disorder.   As such, there is no basis upon which to grant entitlement to service connection for a right eye disorder.  See Brammer and McLain, supra

As such, while the Board has considered the benefit of the doubt doctrine, it is not for application in this case.  38 U.S.C.A. § 5107.  Accordingly, the Veteran's claim for entitlement to service connection for a right eye disorder is denied.




Sleep Apnea

As an initial matter, the Board notes that the Veteran has not asserted that his sleep apnea began during his period of active duty from March 1978 to May 1982.  Instead, the Veteran has contended that he had been experiencing sleep problems since he was in the National Guard, and that he had a sleep study which revealed sleep apnea while he was a member of the Reserve Service.  When he was selected for assignment to Iraq in 2003, his orders were revoked based on his sleep apnea, which prevented him from serving in combat.  He asserted that he met with a Medical Evaluation Board in October 2004, and that he subsequently placed on a permanent profile.  He alleged that his sleep apnea began while he was in the National Guard.  See July 2010 VA Form 9.  

The Veteran also contended that his sleep apnea was diagnosed in 2000 by his family physician, between periods of service.  See Hearing transcript, pages 16-18.  

Service treatment records do not reflect any treatment for sleep apnea.  In fact, on his Reports of Medical History completed in August 1993, May 1998, and September 2001, the Veteran denied frequent trouble sleeping, and did not report any issues with obstructive sleep disorder or snoring.

The Veteran underwent a sleep study in February 2003 with a private physician.  The impression was obstructive sleep apnea syndrome, which was severe with significant O2 desaturations.  It was recommended that the Veteran use a nasal (CPAP) machine.  

In November 2003, the Veteran received orders to be deployed to serve in Iraq while in the Reserve service.  However, these orders were revoked when the Veteran was found to have sleep apnea.  In October 2004, the Veteran was assessed by a Medical Evaluation Board (MEB), which found that he did not meet retention standards due to his obstructive sleep apnea requiring CPAP.  The MEB found that the Veteran's obstructive sleep apnea may cause limited deployment.  It was noted that, as there was no service connection, the Veteran was referred to Reserve channels for retention determination and disposition.  The Veteran intended to retire upon receipt of 20 year letter, which was pending.  

The Veteran was afforded a VA examination in November 2012.  He reported that he had been using a CPAP machine since his sleep study.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea for the first time in February 2003 by a sleep study that was contained in the service treatment record file including the Veteran's records from his National Guard and Reserve service.  He indicated that he did not have access to any documents to determine whether the Veteran was on active duty status at the time of the sleep study.  However, as the study results were located in the folder containing his Reserve records, he assumed that the Veteran was on active duty with the Reserves at the time of the examination.  Therefore, the examiner opined that it was as likely as not that sleep apnea was caused by or incurred in active service.

The Veteran has a current diagnosis of sleep apnea.  As such, one of the fundamental elements of service connection has been met.  See Brammer and McLain, supra.  The Board has found, however, that the competent evidence of record fails to support the Veteran's claim for entitlement to service connection for obstructive sleep apnea, for the following reasons.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan, supra.  While the VA examiner opined that the Veteran's obstructive sleep apnea likely began during service, this opinion was based merely on the presence of his private sleep study in the folder containing his service treatment records.  The examiner assumed that this meant that the sleep study was conducted during a period of active duty, but noted the absence of information in the record regarding the Veteran's periods of service.  In fact, the record reflects that the Veteran was not on any type of service duty when he underwent the February 2003 sleep study.  His period of ACDUTRA was not until mid-March 2003.  As such, the VA examiner's opinion does not provide probative or competent evidence with regard to whether the Veteran's obstructive sleep apnea began during service.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet.App. 4458, 460-61 (1993).   

The Veteran has contended that he had sleep problems since his time in the National Guard.  However, the Veteran's service treatment records are silent for any indication of sleep problems.  In fact, he denied sleep problems in several Reports of Medical History.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  This diminishes the probative value of the Veteran's statements.

In addition, even if his obstructive sleep apnea began years before his February 2003 sleep study, the evidence would need to show that it manifested, or was diagnosed, while on active duty or ACDUTRA.  There is no evidence that the Veteran's obstructive sleep apnea was diagnosed during active duty or ACDUTRA.  
As such, the Board affords more value to the service treatment records which are absent for any complaints regarding sleep apnea. 

The Board notes that the Veteran was diagnosed with sleep apnea in February 2003, and had a period of ACDUTRA for two weeks in March 2003, and other periods of ACDUTRA.  As the Veteran had achieved Veteran status on a previous period of service, the presumption of soundness applies to his period of ACDUTRA in March 2003, as long as he was provided with an entrance examination prior to that period of ACDUTRA.  38 U.S.C.A. § 1111.  In any event, in this case, the Veteran's obstructive sleep apnea clearly and unmistakably preexisted this period of ACDUTRA.  However, there is no evidence that his sleep apnea increased in severity during this two week period of duty.  There are no service treatment records reflecting treatment for sleep apnea or reports of sleep apnea during this time period, or any other.  In addition, while his October 2004 MEB found that the Veteran's sleep apnea precluded him from retention, it was also noted that his sleep apnea was not service-connected.

As such, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for entitlement to service connection for obstructive sleep apnea.  

As such, while the Board has considered the benefit of the doubt doctrine, it is not for application in this case.  38 U.S.C.A. § 5107.  Accordingly, the Veteran's claim for entitlement to service connection for obstructive sleep apnea is denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for congestive heart failure is denied.

Service connection for a disability manifested by an irregular heartbeat is denied.

Service connection for an eye disorder as residuals of an insect bite (eye disorder) is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


